DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 08/13/2022 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 7, 8, 14, 15 and 20 have been amended, and 
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 7, 14, and 20, the term “chronologically descending order” is not adequately defined and as such it is unclear what this term encompasses.  The specification does not define “chronologically descending order” and a google search indicated descending could be oldest to newest/latest or could be newest/latest to the oldest.  Therefore, the ambiguous interpretation of the term leads to indefiniteness.  The examiner suggests the applicant amend to state sort in chronological order from either (i) oldest to newest/latest or (ii) newest/latest to the oldest, or (iii) some similar verbiage to (i) or (ii).  Examiner’s Note:  For the purposes of this examination the examiner is going to use and sorting regardless if the order is most recent to longest ago or first time wise to the most recent.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data and processing data to select media information (targeted content).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 15, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determined if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 15, recites, in part, 
receiving, … …, a plurality of media information operation messages, each message indicating an operation performed on a piece of advertisement by a respective one of a first group of users of the social networking platform;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
deriving, … …, a second group of users of the social networking platform, wherein each member of the second group of users is a direct connection of one or more of the first group of users on the social networking platform; and, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
collecting, … … and from the plurality of media information operation messages associated with the first group of users, statistics on operation statistical data of the second group of users, the operation statistical data comprising identifiers of a plurality of pieces of advertisement and an operation weight of each of the plurality of pieces of advertisement; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
receiving, … …, an advertisement obtaining request from a respective user of the second group of users at a terminal;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
identifying, from the operation statistical data, a second plurality of pieces of advertisement corresponding to the respective user;  
ranking the second plurality of pieces of advertisement according to their corresponding operation weights associated with the respective user; and  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
returning, to the terminal, one or more top pieces of advertisement from ranking the second plurality of pieces of advertisement.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
These limitations set forth a concept of sending and receiving data and processing data to select media information (targeted content).  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 10 and 11 and their related text and Paragraph 0151-0156 of the specification (US Patent Application Publication No. 2021/0256566 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-7, 9-14, and 16-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Zuccarino et al. (US Patent Application Publication No. 9,560,157 B1 – Hereinafter Zuccarino) and further in view of Heddleston (US Patent Application Publication No. 2014/0237467 A1 – Hereinafter Heddleston) and further in view of Chunilal et al. (US Patent Application Publication No. 2011/0154220 A1 – Hereinafter Chunilal).  
Claims 1, 8, and 15:
Zuccarino teaches;
A media information presentation method performed at a computer server having one or more processors and memory storing instructions to be executed by the one or more processors that is communicatively connected to a plurality of terminals associated with a social networking platform, the method comprising: (See at the Abstract and at least Col 1, lines 16-30 and Col 4, lines 30-41.)
A computer server that is communicatively connected to a plurality of terminals associated with a social networking platform, comprising: one or more processors; memory coupled to the one or more processors; and a plurality of instructions stored in the memory that, when executed by the one or more processors, cause the computer server to perform the following operations: (See at the Abstract and at least Col 1, lines 16-30 and Col 4, lines 30-41.)
A non-transitory computer readable storage medium storing a plurality of instructions configured for execution by one or more processors of a computer server, which is communicatively connected to a plurality of terminals associated with a social networking platform, the plurality of instructions, when executed by the one or more processors, causing the computer server to perform the following operations: (See at the Abstract and at least Col 1, lines 16-30 and Col 4, lines 30-41.)
receiving, at the computer server, a plurality of media information operation messages, each message indicating an operation performed on a piece of advertisement by a respective one of a first group of users of the social networking platform; (See at least Figures 4A and 4B and their related text where sharing is the operation performed on the media information (article).)
deriving, at the computer server, a second group of users of the social networking platform, wherein each member of the second group of users is a direct connection of one or more of the first group of users on the social networking platform; (See at least Figures 1A, 4A, 4B, and 6B and their related text and at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43.)
collecting, at the computer server and from the plurality of media information operation messages associated with the first group of users, statistics on operation statistical data of the second group of users, the operation statistical data comprising identifiers of a plurality of pieces of advertisement and an operation weight of each of the plurality of pieces of advertisement; and (See at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43 and Col 11, lines 37-56 where it describes in more detail how as an article is shared all that data is collected and attached to the article, the user, and the action.)
in response to the media information obtaining request, 
receiving, at the computer server, an advertisement obtaining request from a respective user of the second group of users at a terminal; (See at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43 and Col 11, lines 37-56 where it describes in more detail how as an article is shared all that data is collected and attached to the article, the user, and the action. )
in response to the advertisement obtaining request, 
identifying, from the operation statistical data, a second plurality of pieces of advertisement corresponding to the respective user; (See at least Figures 1A, 4A, 4B, and 6B and their related text and at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43 and see at least Figures 6A and 6B and their related text where sharing is the operation performed on the article.)
ranking the second plurality of pieces of advertisement according to their corresponding operation weights associated with the respective user; and (See at least Figures 1A, 4A, 4B, and 6B and their related text and at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43 and see at least Figures 6A and 6B and their related text where sharing is the operation performed on the article.)
returning, to the terminal, one or more top pieces of advertisement from ranking the second plurality of pieces of advertisement.  (See at least Figures 1A, 4A, 4B, and 6B and their related text and at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43 and see at least Figures 6A and 6B and their related text where sharing is the operation performed on the article.)
Zuccarino teaches articles/content and adding advertisements to content as discussed in the applicant’s remarks, Zuccarino does not explicitly disclose advertisements and interacting directly with advertisements only.  
Heddleston teaches content as an advertisement in a social network and interacting with the advertisement and sharing in at least paragraph 0005.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Zuccarino of content with an advertisement with just an advertisement as taught by Heddleston to allow advertisement distribution.  
The combination of Zuccarino and Heddleston does not appear to specify sorting, ranking, and selecting content.
Chunilal teaches sorting, ranking, and selecting content in at least claim 19.  Further since content items are discrete items any number of items selected is an integer.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Zuccarino and Heddleston by sorting, ranking, and selecting content as taught by Chunilal in order to optimize content presentation.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 2, 9, and 16:
The combination of Zuccarino, Heddleston, and Chunilal teaches all the limitations of claims 1, 8, and 15 above.
Further, Zuccarino teaches “wherein the operation performed by a user of the first group of users on the advertisement is a commenting or interaction operation performed by the user based on an interactive control provided by an application client” via teaching sharing in a social network which a user does via an app on a phone or a web browser which are both applicant client in at least the Abstract and Col 1, lines 35-46.

Claims 3, 10, and 17:
The combination of Zuccarino, Heddleston, and Chunilal teaches all the limitations of claims 1, 8, and 15 above.
Further, Zuccarino teaches “for a second user of the second group of users, collecting, according to the plurality of media information operation messages associated with the first group of users, statistics on at least one piece of advertisement corresponding to a first user of the first group of users comprised in a social relationship chain of the second user and a corresponding operation, to obtain the operation statistical data of the second user” in at least at least Figures 6A, 6B, 7A, and 7B and their related text.  
Claims 4 and 11:
The combination of Zuccarino, Heddleston, and Chunilal teaches all the limitations of claims 3 and 13 above.
Further, Zuccarino teaches “for the second user, determining, according to the plurality of media information operation messages associated with the first group of users, the first user comprised in the social relationship chain of the second user, the advertisement corresponding to the first user, and the operation corresponding to the first user; and for each operation, calculating a sub weight of each operation according to a popularity coefficient of the first user performing each operation in the social relationship chain of the second user; and calculating an operation weight of each piece of advertisement according to a preset priority of each operation and the calculated sub weight of each operation” in at least at least Figures 7A and 7B and their related text.  Popularity (since it is not defined in the specification) is assumed to be the hangout of Figure 7B.
Claims 5, 12, and 18: 
The combination of Zuccarino, Heddleston, and Chunilal teaches all the limitations of claims 1, 8, and 15 above.
Further, Zuccarino teaches “selecting the at least one piece of advertisement, if the at least one piece of advertisement is of a preset type of advertisement and attribute information of the respective user satisfies a preset attribute category” in at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43 and Col 11, lines 37-56 where it describes in more detail how as an article is shared all that data is collected and attached to the article, the user, and the action.  Further the Examiner no change to the invention by the conditional statement of “if”.  According to MPEP 2106 II, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. 
Claims 6, 13, and 19: 
The combination of Zuccarino, Heddleston, and Chunilal teaches all the limitations of claims 1, 8, and 15 above.
Further, Zuccarino teaches “selecting the at least one piece of advertisement, if the terminal associated with the respective user has a same operating system as one to which the at least one piece of advertisement belongs” in at least Figures 6A, 6B, 7A, and 7B and their related text.  The use data and metrics are stored which is logged data by which user performs the action in the chain.  Also see Col 12, lines 33-43 and Col 11, lines 37-56 where it describes in more detail how as an article is shared all that data is collected and attached to the article, the user, and the action.  Further the Examiner no change to the invention by the conditional statement of “if”.  According to MPEP 2106 II, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. 
Claims 7, 14, and 20: 
The combination of Zuccarino, Heddleston, and Chunilal teaches all the limitations of claims 1, 8, and 15 above.
As discussed above Chunilal teaches sorting, ranking, and selecting content in at least claim 19.  Further since content items are discrete items any number of items selected is an integer.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Zuccarino and Heddleston by sorting, ranking, and selecting content as taught by Chunilal in order to optimize content presentation.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patent No. 10,540,693.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.  The claims are the same invention but detail slight differences in the connectivity between the users.  The prior art is the same and teaches both concepts so the differences are obvious.

Response to Arguments

Applicant argues the claims are Subject Matter Eligible (SME) under 35 USC § 101 (101) because the “… claims are not directed to any of the enumerated judicial exceptions identified in the Eligibility Guidance. Moreover, the claims recite a technical solution to a technical problem that would integrate any of the exceptions into a practical application.”  
The examiner respectfully disagrees as the claims are sending and receiving data and processing data to select media information (targeted content).  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea.  
Further the examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technology or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681